In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-19-00287-CR
                             ________________________

                     IN RE RAYMOND JOSEPH JARAMILLO, RELATOR



                                    Original Proceeding
                  Arising From Proceedings Before the 320th District Court
                                   Potter County, Texas
             Trial Court No. 56,256-D; Honorable Pamela C. Sirmon, Presiding


                                   November 20, 2019

                           MEMORANDUM OPINION
                    Before QUINN, C.J. and PIRTLE and PARKER, J.J.


      Relator, Raymond Joseph Jaramillo, an inmate proceeding pro se and in forma

pauperis, is incarcerated for assault with a deadly weapon. Relator’s 2008 conviction and

fifteen-year sentence were subsequently affirmed by this court. See Jaramillo v. State,

No. 07-08-00148-CR, 2009 Tex. App. LEXIS 1781, at *16 (Tex. App.—Amarillo, March 3,

2009) (mem. op., not designated for publication). Alleging an abuse of discretion by the

Honorable Pamela C. Sirmon, Relator seeks a writ of mandamus to compel her to vacate

an order denying his post-conviction motion for analysis of the handwriting in a letter
allegedly written by the victim which he contends is exculpatory. Relator also requested

appointment of counsel. He filed his motion under chapter 64 of the Texas Code of

Criminal Procedure governing DNA testing. For the reasons explained herein, we deny

Relator’s petition.


       BACKGROUND

       According to the limited documents filed by Relator, in 2008, he was sentenced to

fifteen years for assault with a deadly weapon. He was accused of stabbing the victim.

Relator contends that a letter was admitted into evidence allegedly written by the victim

in which she admitted stabbing herself. However, during trial, she testified she did not

write the letter and that Relator was the person who stabbed her.


       Relator sought to invoke chapter 64 of the Texas Code of Criminal Procedure to

have counsel appointed to assist him in having the handwriting in the letter compared to

the victim’s handwriting to prove his innocence. Chapter 64 applies solely to the testing

of biological material defined as “blood, semen, hair, saliva, skin tissue or cells, fingernail

scrapings, bone, bodily fluids, or other identifiable biological evidence that may be

suitable for forensic DNA testing.” TEX. CODE CRIM. PROC. ANN. art. 64.01(a)(1) (West

2018). Handwriting analysis is not within the purview of chapter 64. Accordingly, the trial

court denied Relator’s motion.


       MANDAMUS STANDARD OF REVIEW

       Mandamus is an extraordinary remedy granted only when a relator can show that

(1) the trial court abused its discretion and (2) that no adequate appellate remedy exists.

In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per


                                              2
curiam). When seeking mandamus relief, a relator bears the burden of proving these two

requirements. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).


       To establish an abuse of discretion, the relator must demonstrate the trial court

acted unreasonably, arbitrarily, or without reference to any guiding rules or principles.

See Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985). To

establish no adequate remedy by appeal, the relator must show there is no adequate

remedy at law to address the alleged harm and that the act requested is a ministerial act,

not involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist.

Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).


       ANALYSIS

       Generally, a relator complains of a trial court’s failure to rule on a pending motion.

Here, the trial court signed an order denying Relator’s motion for appointed counsel and

for “DNA” testing of handwritten evidence. The order recited expiration of the court’s

plenary power over a 2008 conviction as justification for its ruling. Regardless of the legal

ground recited in the order, this court is not in a position to direct a trial court on how to

rule on a motion. In re Doster, No. 07-18-00152-CV, 2018 Tex. App. LEXIS 4025, at *5

(Tex. App.—Amarillo June 5, 2018, orig. proceeding) (citing In re Washington, No. 09-07-

00246-CV, 2007 Tex. App. LEXIS 6449, at *2 (Tex. App.—Beaumont Aug. 16, 2007, orig.

proceeding). A defendant’s dissatisfaction with the trial court’s ruling is not the proper

subject of a mandamus proceeding. See In re Watson, No. 07-11-0157-CV, 2011 Tex.

App. LEXIS 6493, at *4 (Tex. App.—Amarillo Aug. 15, 2011, orig. proceeding). Relator

has not established that the trial court abused its discretion.



                                              3
        CONCLUSION

        Relator’s petition for writ of mandamus is denied.1




                                                                    Patrick A. Pirtle
                                                                         Justice


Do not publish.


Quinn, C.J., concurring.




        1 Relator is not prohibited from filing a post-conviction writ of habeas corpus returnable to the Texas
Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015).

                                                      4